DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on July 16, 2021, claims 1-10 are pending. Claims 1, 3, and 10 are amended. 

Response to Arguments
Applicant's arguments filed July 16, 2021, have been fully considered but they are not persuasive. It is contended that the Mukawa reference (US 2015/0260995 A1) does not anticipate the features of amended claim 1 (and amended claim 10), specifically that of "the casing, the first recessed portion, and the temple portion are aligned in the first direction". Applicant is submitting that the gap cited at Fig. 3A of Mukawa cannot read upon the claimed “recessed portion” because the gap portion highlighted in the previous Office Action at Fig. 3A is not a recess and does not open in the second direction. (See pg. 6 of Remarks).  In addition, Applicant also argues that since the gap is located vertically between elements 13 and 113, it is aligned in the second direction rather than the first direction. (pg. 6 of Remarks). 
The Office respectfully disagrees above conclusions. First, the element “aligned in the first direction” is nowhere described in the Instant Specification, and in fact the term “alignment” or even “aligned” itself is nowhere in the Specification. Thus, amended claims 1-10 contain new matter, and contains subject matter which was not described in the specification in such a way as to reasonably 
However, even taken arguendo Applicant’s interpretation of “aligned in the first direction”, the Mukawa reference still reads upon the contended feature.  As before, Fig. 3A of Mukawa depicts a gap or opening that separates the casing 113 from the side surface 13. This mapping reads upon the previously contended feature of element “a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface.” In addition, since the gap runs lengthwise in the horizontal direction, and since the casing and side surface both also extend horizontally, the mapping of Fig. 3A anticipates the element “the casing, the first recessed portion, and the temple portion are aligned in the first direction" because they are aligned in the vertical direction (from perspective of the Fig. 3A of Mukawa). In fact, the alignment direction of the casing, the first recessed portion, and the temple portion is the same as the alignment direction of the Instant Invention (relative to the apparatus). For reference, Fig. 3A of Mukawa is depicted below with the opening area shown and highlighted. Fig. 1 of the Instant Invention is shown below with the same alignment direction of those three elements. Relative to the HMD itself, the direction of overlapped stacking is the same in both instances, which is across the apparatus. 

    PNG
    media_image1.png
    484
    906
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    637
    1039
    media_image2.png
    Greyscale


Next, in regards to the “recessed portion”, for purposes of interpretation, “recessed portion” means an opening built into the surrounding walls, to which the gap does into the elements 13, 113 and 19. In addition, the cited and depicted portions of the opening still remains to read upon the element of “opening in the second direction” since there is an opening extending horizontally. 


    PNG
    media_image3.png
    484
    906
    media_image3.png
    Greyscale

Applicant also argues dependent claim 3 separately, that the Mukawa reference does not disclose “wherein the protruding portion is aligned with the casing, the first recessed portion and the temple portion in the first direction”. However, the same as above, the figure shows these three elements overlapping each other vertically (relative to the figure).


    PNG
    media_image4.png
    484
    906
    media_image4.png
    Greyscale

For the foregoing reasons, the rejection grounds are maintained for all claims 1-10.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10 recite the term “wherein the casing, the first recessed portion, and the temple portion are aligned in the first direction.” There is no support for this claimed element. Although Applicant cites Fig. 1 of the Instant Figures, there is no support for this claimed feature anywhere in the Specification. Furthermore, the term “aligned” or “alignment” is nowhere in the Specification at all. Thus, the amended feature has inadequate written description and is considered new matter. 
Claims 3-4 recite the term “wherein the protruding portion is aligned with the casing, the first recessed portion and the temple portion in the first direction”. There is no support for this claimed element. Although Applicant cites Fig. 1 of the Instant Figures, there is no support for this claimed feature anywhere in the Specification. Furthermore, the term “aligned” or “alignment” is nowhere in the Specification at all. Thus, the amended feature has inadequate written description and is considered new matter. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Solely for purposes of interpretation and examination, “aligned in first direction” is interpreted as the claimed elements being at least partially overlapping in a direction, which could be horizontally, vertically or along any axis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa, United States Patent Application Publication No. US 2015/0260995 A1.

Regarding claim 1, Mukawa discloses a head-mounted display apparatus (Background, [0002-0004]) comprising: 
(Fig. 2, frame, #10; frame extends across; Detailed Description, [0175-0180]); 
a display unit configured to emit image light in a second direction intersecting the first direction (Fig. 2, image forming unit, #111; Detailed Description, [0171-0185]);
a casing attached to one end, in the first direction, of the frame and housing a part of the display unit (Fig. 2, casing, #113; Detailed Description, [0198-0199]); and
 a temple portion arranged on a center side of the head-mounted display device, in the first direction, with respect to the casing, the temple portion having an outside surface in the first direction (Fig. 2, temple portion, #13; Detailed Description, [0198-0200]), wherein 
the casing includes: 
a side surface positioned on a side on which the temple portion is arranged (Fig, 2 side surface of 113 is alongside temple portion 13; Detailed Description, [0199], “Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13.”); and
a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface (Detailed Description, [0198], “The entire image forming unit 111 is housed in a casing 113 (in FIG. 1, indicated by alternate long and short dash line). Such a casing 113 is provided with an opening (not shown), and light is output through the opening from the optical system (parallel light outputting optical system, collimating optical system) 112”; See next Fig. 3A, opening between casing 113 and temple portion 13 along side surface),  
wherein the casing, the first recessed portion, and the temple portion are aligned in the first direction (Fig. 3A, casing 113, temple portion 13 and gap in between overlap vertical direction). 

Regarding claim 2, Mukawa discloses wherein the temple portion, in a state of being arranged along the side surface, includes a second recessed portion into which a part of the casing is fitted (Fig. 2 and Fig. 3A, specifically opposite side as depicted Fig. 2, e.g. left v. right temple portions).  

Regarding claim 3, Mukawa discloses an apparatus further comprising:
a protruding portion protruding from the outside surface of the temple portion and abutting the side surface, the protruding portion being configured to rotate the temple portion, and having elasticity (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199], “The mounting of the image forming units to both ends of the connection member is specifically performed as follows, for example: three through-holes are provided at three positions of each of the ends of the connection member; screw-engagement portions corresponding to the through-holes are provided to the image forming units; and screws are inserted into the respective through-holes and screwed into the screw-engagement portions provided to the image forming units. A spring is inserted in advance between each screw and a corresponding screw-engagement portion. In such a manner, the mounting state of the image forming units (inclination of the image forming units with respect to the connection member) can be adjusted based on the fastening state of the screws”;  “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19. Further, for an observer wearing his/her own eyeglasses, each casing 113 may be detachably attached to the temple portion of the frame of the eyeglasses owned by the observer with the mounting member 19”; Examiner’s note—a spring has elasticity), 
 (Fig. 3A, protruding portion 19, casing 113, temple 13 and gap in between overlap in vertical direction).

Regarding claim 4, Mukawa discloses wherein the temple portion includes an opening surrounding a part of the protruding portion (Fig. 3A, Detailed Description, [0198]).  

Regarding claim 5, Mukawa discloses wherein -2-Application No. 16/583,360 the casing includes a temple support portion provided to the side surface and configured to support the temple portion (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199]; mounting portion supports temple portion and connects it to casing), 
the temple portion includes a first coupling portion and a second coupling portion sandwiching the temple support portion in a third direction intersecting the first direction and the second direction and supported by the temple support portion (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199], “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19. Further, for an observer wearing his/her own eyeglasses, each casing 113 may be detachably attached to the temple portion of the frame of the eyeglasses owned by the observer with the mounting member 19. Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13”). 
the temple support portion includes:
 a first attaching portion to which the first coupling portion is attached (Fig. 3A, mounting member, #19; specifically top connection to temple portion 13); and
(Fig. 3A; mounting  member, #19, specifically bottom connection to casing 113; gap between 13 and 113).  

Regarding claim 6, Mukawa discloses wherein the display unit includes: 
an image emitting unit arranged in the casing in the second direction and configured to emit the image light (Fig. 2, image forming unit, #111 or #211; Detailed Description, [0175-0180]); and
a light-guiding unit arranged in the first direction and configured to guide, to a predetermined viewing position, the image light emitted from the image emitting unit (Fig. 2-3, light guide unit, #120/320/520; Detailed Description, [0184-0186]).  

Regarding claim 7, Mukawa discloses wherein the casing includes a temple support portion provided to the side surface and configured to support the temple portion (Fig. 3A, mounting portion, #19; Detailed Description, [0156-0157, 0199]; mounting portion supports temple portion and connects it to casing) and
 the temple support portion is arranged in a direction being opposite to the second direction from a center, in the second direction, of the side surface (Fig. 3A, mounting portion, #19; mounting portion is opposite the second (y-axis) direction which the side surface is arranged).  


Regarding claim 8, Mukawa further discloses wherein the frame is formed of metal, and the image emitting unit is fixed to the frame (Detailed Description, [0199], “Furthermore, the casings 113 are detachably attached to the temple portions 13 with mounting members 19. The frame 10 is made of metal or plastic. It should be noted that each casing 113 may be attached to the temple portion 13 so as not to be detached with the mounting member 19”).  

Regarding claim 9, Mukawa further discloses wherein the casing includes an inner casing provided in the casing, and -3-Application No. 16/583,360 the inner casing includes a raised portion positioned between the image emitting unit and the side surface (Fig. 3A, casing, #13; mounting member, #19; Detailed Description, [0156-0157, 0199], “Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13.”).  

Regarding claim 10, Mukawa discloses a head-mounted display apparatus (Background, [0002-0004]) comprising: 
a frame extending in a first direction (Fig. 2, frame, #10; frame extends across; Detailed Description, [0175-0180]); 
a display unit configured to emit image light in a second direction intersecting the first direction (Fig. 2, image forming unit, #111; Detailed Description, [0171-0185]);
a casing attached to one end, in the first direction, of the frame and housing a part of the display unit (Fig. 2, casing, #113; Detailed Description, [0198-0199]); and
 a temple portion arranged on a center side of the head-mounted display device, in the first direction, with respect to the casing, the temple portion having an outside surface in the first direction (Fig. 2, temple portion, #13; Detailed Description, [0198-0200]), wherein 
the casing includes: 
a side surface positioned on a side on which the temple portion is arranged (Fig, 2 side surface of 113 is alongside temple portion 13; Detailed Description, [0199], “Each casing 113 may be attached to the outer side of the temple portion 13 or to the inner side of the temple portion 13.”);
(Fig. 2, mounting member, #19; mounting member abuts the temple portion 13); and 
an inclined surface separating away from the temple portion in the second direction (Fig. 2/3A, Detailed Description, [0156-0157], “…where a distance from the center of the mounting portion of one image forming unit to one end of the frame (an endpiece on one side) is represented by .alpha., a distance from the center of the connection member to the one end of the frame (the endpiece on the one side) is represented by .beta., a distance from the center of the mounting portion of the other image forming unit to the one end of the frame (the endpiece on the one side) is represented by .gamma., and the length of the frame is represented by L. The mounting of the image forming units to both ends of the connection member is specifically performed as follows, for example: three through-holes are provided at three positions of each of the ends of the connection member; screw-engagement portions corresponding to the through-holes are provided to the image forming units; and screws are inserted into the respective through-holes and screwed into the screw-engagement portions provided to the image forming units. A spring is inserted in advance between each screw and a corresponding screw-engagement portion. In such a manner, the mounting state of the image forming units (inclination of the image forming units with respect to the connection member) can be adjusted based on the fastening state of the screws”); and
a first recessed portion, in the side surface, opening in the second direction to form a first gap separating the outside surface of the temple portion and the side surface of the casing, the outside surface of the temple portion being arranged along the side surface (Detailed Description, [0198], “The entire image forming unit 111 is housed in a casing 113 (in FIG. 1, indicated by alternate long and short dash line). Such a casing 113 is provided with an opening (not shown), and light is output through the opening from the optical system (parallel light outputting optical system, collimating optical system) 112”; See next Fig. 3A, opening between casing 113 and temple portion 13 along side surface).  
wherein the casing, the first recessed portion, and the temple portion are aligned in the first direction  (Fig. 3A, casing 113, temple portion 13 and gap in between overlap vertical direction).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KWIN XIE/Primary Examiner, Art Unit 2626